EXHIBIT 10.5

CONSULT WITH AN ATTORNEY PRIOR TO SIGNING THIS SEPARATION AGREEMENT AND GENERAL
RELEASE. BY SIGNING THIS SEPARATION AGREEMENT AND GENERAL
RELEASE YOU GIVE UP AND WAIVE IMPORTANT LEGAL RIGHTS.

--------------------------------------------------------------------------------

[bwlogo.jpg]
A.M. Castle & Co.


 

Separation Agreement and General Release


1.)
Parties: The parties to this Separation Agreement and General Release
(“Agreement”) are Scott Dolan (“Employee”) and A. M. Castle & Co. ("Company").



2.)
Separation Date: Employee’s employment with Company will terminate effective
April 16, 2015 upon Employee’s resignation from the Company (“Effective Date”).



3.)
Final Paycheck: Company will provide Employee with a final paycheck, which shall
include accrued and unused vacation pay, less all applicable federal, state and
local withholdings with the next regular payroll cycle, or earlier as required
by law.



4.)
Separation Benefits: In consideration for this Agreement, Employee shall receive
separation benefits set forth on Exhibit A. All payments to Employee under this
Agreement shall be subject to all applicable withholding of applicable taxes.



5.)
Release

a.)
Employee (on behalf of himself, his personal representatives, successors, and
assigns) releases, waives, and forever discharges Company, its past, present and
future agents, employees, officers, directors, shareholders, principals,
predecessors, alter egos, partners, parent corporations, subsidiaries,
divisions, affiliates, attorneys, insurers, successors and assigns
(collectively, the “Company Released Parties”) from and for any and all of
Employee’s potential or actual claims, demands, grievances, causes of action,
charges or suits of any kind arising out of, or in any way relating to the
dealings between the parties, including the employment relationship and its
termination, on or prior to the date Employee executes this Agreement. Employee
releases and waives any and all legal or administrative claims, known or
unknown, arising under, but not limited to, Title VII of the Civil Rights Act of
1964, as amended, 42 U.S.C. §2000e et seq., the Americans with Disabilities Act,
42 U.S.C. §12101 et seq., the Employee Retirement Income Security Act of 1974
(“ERISA”), 29 U.S.C. §1001 et seq., the Fair Labor Standards Act, 29 U.S.C. §201
et seq., the Age Discrimination in Employment Act of 1967, as amended, 29 U.S.C.
§621 et seq., any other federal, state, or local statutory or common law or
regulation, and any and all tort and/or express or implied contact claims,
including but not limited to any claims arising under his offer letter,
Severance Agreement or any other related documents or agreements.
Notwithstanding anything to the contrary, Employee does not release (i) any
rights to indemnification pursuant to the Indemnification Agreement between
Company and Employee, Company’s certificate of incorporation or bylaws or
applicable law or (ii) any rights under Company's policies of directors’ and
officers’ insurance.


EX-38-

--------------------------------------------------------------------------------





b.)
Company (on behalf of itself and its subsidiaries and affiliates, and their
respective successors, and assigns) releases, waives, and forever discharges
Employee and his personal representatives, successors, and assigns
(collectively, the “Employee Released Parties”) from and for any and all of the
Company’s potential or actual claims, demands, grievances, causes of action,
charges or suits of any kind arising out of, or in any way relating to the
dealings between the parties, including the employment relationship and its
termination, on or prior to the date Employee executes this Agreement.



6.)
Release of Age Discrimination in Employment Act (“ADEA”) Rights: Employee
further agrees and acknowledges that he is knowingly and voluntarily waiving and
releasing any rights Employee may have under the Age Discrimination in
Employment Act of 1967 (“ADEA”). Employee acknowledges that $100,000 of the
consideration stated in Paragraph 4 above is being given to him for his waiver
and release of any ADEA claims he may have and that this amount is in addition
to anything of value to which Employee is already entitled. Employee
acknowledges that the remainder of the consideration stated in Paragraph 4 above
is consideration for his release of any other claims he may have against the
Company Released Parties. Employee further acknowledges that he has been advised
in writing, as required by the Older Workers’ Benefit Protection Act (“OWBPA”),
that: (a) his waiver and release do not apply to any rights or claims that may
arise after the Effective Date of this Agreement; (b) he should consult with an
attorney prior to executing this Agreement. Employee acknowledges that Company
provided Employee with at least twenty-one (21) days within which to consider
the terms of this Agreement. During the seven (7)-day period immediately
following Employee’s execution of this Agreement (“Revocation Period”), Employee
may revoke the ADEA release portion of this Agreement by delivering a notice of
revocation to Marec E. Edgar, Vice President & General Counsel, A. M. Castle &
Co., 1420 Kensington Road, Suite 220, Oak Brook, Illinois 60523. Employee agrees
that if he revokes the ADEA release portion of this Agreement, the remainder of
the release will remain in full force and effect.



7.)
Covenant Not to Sue:

a.)
To the maximum extent permitted by law, Employee (on behalf of himself, his
personal representatives, successors, and assigns) covenants not to sue or to
institute or cause to be instituted any action in any federal, state, or local
agency or court against any of the Company Released Parties, with respect to the
claims released in paragraph 5 and paragraph 6 of this Agreement. Employee
acknowledges that he does not have any current charge, complaint, grievance or
other proceeding against the Company Released Parties pending before any local,
state or federal agency regarding his employment. Employee shall not seek or be
entitled to any personal recovery, in any action or proceeding that may be
commenced on Employee’s behalf in any way arising out of or relating to the
matters released under this Agreement.



b.)
To the maximum extent permitted by law, Company (on behalf of itself and its
subsidiaries and affiliates, and their respective successors, and assigns)
covenants not to sue or to institute or cause to be instituted any action in any
federal, state, or local agency or court against any of the Employee Released
Parties, with respect to the claims released in paragraph 5 of this Agreement.
Company shall not seek or be entitled to any personal recovery, in any action or
proceeding that may be commenced on Company’s behalf in any way arising out of
or relating to the matters released under this Agreement.



8.)
Mitigation. Employee shall not be required to mitigate the amount of any payment
provided for in this Agreement by seeking other employment or otherwise. None of
Company or any of its affiliates shall be entitled to set off against the
amounts payable to Employee under this Agreement any amounts owed to Company or
any of its affiliates by Employee, any amounts earned by Employee in other
employment after the Effective Date, or any amounts which might have been earned
by Employee in other employment had he sought such other employment.


EX-39-

--------------------------------------------------------------------------------





9.)
Cooperation; Further Assurances:

a.)
Employee agrees to cooperate with Company in the truthful and honest
investigation, prosecution and/or defense of any claim in which the Company
Released Parties may have an interest (provided such cooperation does not
unreasonably interfere with Mr. Dolan’s prior business or personal commitments),
which may include, without limitation, making himself available on a reasonable
basis to participate in any proceeding involving any of the Company Released
Parties without claim of privilege against the Company Released Parties,
allowing himself to be interviewed by representatives of Company without claim
of privilege against the Company Released Parties, participating as requested in
interviews and/or preparation by any of the Company Released Parties of other
witnesses without claim of privilege against the Company Released Parties,
protecting the applicable legal privileges of the Company Released Parties,
appearing for depositions and testimony without requiring a subpoena without
claim of privilege against the Company Released Parties, and producing and/or
providing any documents or names of other persons with relevant information
without claim of privilege against the Company Released Parties. Company agrees
that it will reimburse Employee for reasonable travel expenses incurred by
Employee pursuant to this Paragraph that are approved in advance by Company.



b.)
At Company’s request and without further consideration, Employee shall execute,
acknowledge and deliver such documents, instruments or assurances and take such
other action as Company may reasonably request to carry out Employee’s rights
and obligations under this Agreement.



10.)
Acknowledgment: By executing this Agreement, Employee acknowledges and agrees
that Employee has entered into this Agreement knowingly and voluntarily and that
he is knowingly and voluntarily waiving and releasing his rights and claims in
exchange for the consideration set forth in Paragraph 4 above and in the
Severance Agreement incorporated herein. Employee hereby acknowledges that
Employee has read the Agreement carefully, fully understands all of its
provisions, and has had the opportunity to receive independent legal advice with
respect to executing this Agreement.



11.)
Confidentiality, Non-Disparagement, Non-Competition, and Non-Solicitation:

a.)
Employee expressly reaffirms and agrees to the obligations on Confidentiality,
Non-Disparagement, Non-Competition, and Non-Solicitation set forth in the
Severance Agreement. Employee further specifically reaffirms Section 13 of the
Severance Agreement concerning the reasonableness of these provisions and
consideration paid therefor.



b.)
Company expressly reaffirms and agrees to the obligations on Non-Disparagement
set forth in the Severance Agreement.



c.)
Employee agrees to keep confidential the terms of the Agreement and agrees to
refrain from disclosing any information regarding this Agreement to any third
party, except to Employee’s retained attorneys, tax advisors, immediate family
(spouse, parents, children), or as required by law.



d.)
Employee agrees that he/she shall not, for a period of two (2) years from the
Effective Date, act as an employee, consultant, advisor, or in any other
capacity, whether paid or not, for any entity or individual that pursues,
evaluates or expresses interest in any kind of transaction with or respecting
the Company, its stock or other securities, or any of the Company’s
subsidiaries, including any merger, acquisition, investment, joint venture, or
other transaction of any kind.



e.)
The parties agree that all requests for references from potential future
employers, search firms or other third parties will be directed to Brian
Anderson who will confirm that Employee tendered his resignation and that
Company accepted it.


EX-40-

--------------------------------------------------------------------------------





12.)
Representations and Warranties: Employee represents and warrants that this
Agreement constitutes the entire agreement among the parties with respect to all
the matters discussed herein, and supersedes all prior or contemporaneous
discussions, communications or agreements, expressed or implied, written or
oral, by or between the parties, with the exception of the Severance Agreement,
which remains in full force and effect and is hereby incorporated fully into
this Agreement, except insofar as it is expressly superseded by this Agreement.



13.)
No Re-employment/Service: By signing this Agreement, Employee and Company also
agree that Employee will not be re-employed by or re-apply for employment with
Company or propose or allow another person or entity to propose that Employee
serve on the Board of Directors of the Company, or in any similar capacity, or
any of its affiliates, and that signing this Agreement acts as a complete waiver
of any and all rights Employee has or may have to reinstatement.



14.)
Equitable Relief; Attorneys’ Fees: Employee agrees that any violation by
Employee of any covenant in this Agreement may cause such damage to Company as
will be serious and irreparable and the exact amount of which will be difficult
to ascertain, and for that reason, Employee agrees that Company may seek a
temporary, preliminary and/or permanent injunction and/or other injunctive
relief, ex parte or otherwise, from any court of competent jurisdiction,
restraining any further violations by Employee. Such injunctive relief shall be
in addition to, and in no way in limitation of, any and all other remedies
Company shall have in law and equity for the enforcement of such covenants.
Company agrees that any violation by Company of any covenant in this Agreement
may cause such damage to Employee as will be serious and irreparable and the
exact amount of which will be difficult to ascertain, and for that reason,
Company agrees that Employee may seek a temporary, preliminary and/or permanent
injunction and/or other injunctive relief, ex parte or otherwise, from any court
of competent jurisdiction, restraining any further violations by Company. Such
injunctive relief shall be in addition to, and in no way in limitation of, any
and all other remedies Employee shall have in law and equity for the enforcement
of such covenants. If litigation arises under this Agreement between Company and
Employee, the prevailing party in such litigation shall be entitled to recover
its or his reasonable attorneys’ fees, court costs and out-of-pocket expenses
from the non-prevailing party.



15.)
Miscellaneous:

a.)
Company expressly denies any liability of any kind to Employee and nothing
contained in this Agreement shall be construed as an admission of any liability.



b.)
Nothing contained in this Agreement, or the fact of its submission to Employee,
shall be admissible evidence in any judicial, administrative, or other legal
proceeding. This Agreement shall not constitute precedent with regard to any
other party’s dealings with Company.



c.)
This Agreement shall be deemed to have been executed and delivered within the
State of Illinois, and its rights and obligations shall be construed and
enforced in accordance with and governed by the laws of the State of Illinois.



d.)
Any action arising from this Agreement, or breach thereof, shall be commenced
and maintained in a tribunal in DuPage County, Illinois. As a condition
precedent to any such action, the complaining party shall submit to the other
party, in writing, its position, and must allow the other party to respond
within ten (10) business days. No other action can be taken until this time
period and process occurs.



e.)
This Agreement may not be amended, modified or altered except by an express
written document signed by all parties hereto, wherein specific reference is
made to this Agreement.


EX-41-

--------------------------------------------------------------------------------





f.)
This Agreement may be executed in counterparts, and authentic photocopy or
facsimile signatures are accepted as originals.



g.)
In the event of litigation or arbitration relating to the enforcement of this
Agreement, the prevailing party shall be entitled to recover attorneys’ fees and
costs actually expended, regardless of whether the suit proceeds to compromise,
arbitration or final judgment.



h.)
Should any provision of this Agreement be declared to be illegal, invalid, or
unenforceable, the remaining parts shall remain in full force and effect. Any
adjudicating tribunal shall attempt to give the remaining provisions the full
force as intended by the parties to the fullest extent allowed by law.





EMPLOYEE
 
A.M. CASTLE & CO.
 
 
 
 
 
 
/s/ Scott J. Dolan
 
/s/ Marec E. Edgar
Signature
 
Signature
 
 
 
4/16/15
 
April 16, 2015
Date
 
Date
 
 
 
 
 
 






EX-42-

--------------------------------------------------------------------------------



EXHIBIT A


SEPARATION BENEFITS


1. The Company will pay Employee a total of $1,300,000.00, less applicable
deductions, as Severance Pay. The Company will pay the Employee $650,000.00 of
the Severance Pay by check within fourteen (14) day after the Effective Date of
this Agreement. The Company will pay the Employee the remaining $650,000.00 of
Severance Pay in four (4) equal installments of $162,500.00 each on July 1,
2015, October 1, 2015, January 1, 2016 and March 1, 2016. All payments of
Severance Pay will be made less applicable wage deductions.
 
2. The Company agrees that (i) 39,246 Restricted Stock Units issued pursuant to
the Restricted Stock Unit Award Agreement dated October 15, 2012 and (ii) 17,342
Restricted Stock Units issued pursuant to the Restricted Stock Unit Award
Agreement dated March 6, 2013 will vest on the Effective Date of this Agreement.
The Parties agree that Executive’s other rights and obligations with regard to
these awards will be governed by the applicable award agreement and the
Company’s Omnibus Incentive Plan. All other outstanding awards shall be canceled
and forfeited
 
3. If the Employee timely elects to continue health, dental and vision insurance
coverage for himself and his eligible dependent pursuant to COBRA, the Company
will pay the full cost of such continued coverage for up to one (1) one year.
Employee agrees that if he becomes eligible for health and/or dental insurance
from another employer, he will elect such coverage as soon as it becomes
available and will notify the Company immediately and, consequently, the
Company’s obligations hereunder will cease.
 
4. The Company will reimburse the Employee for the actual cost of any
outplacement services in which the Employee participates within the first
eighteen (18) months after the Effective Date of this Agreement. Such
reimbursement will be made within thirty (30) days after the Employee submits an
invoice for and evidence of payment for the outplacement services. The total
amount that the Company will reimburse for outplacement services will not exceed
$30,000.00.
 
5. For one (1) year after the Effective Date of this Agreement, the Company will
allow the Executive to use his current Company-issued automobile, under the
terms by which the Executive currently uses such automobile.






EX-43-